Citation Nr: 1040232	
Decision Date: 10/26/10    Archive Date: 11/01/10

DOCKET NO.  08-37 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent 
for residuals of abdominal stabbing injury with scar.

2.  Entitlement to an initial compensable evaluation for scar of 
the left thumb.

3.  Entitlement to an initial compensable evaluation for scars of 
the left forearm.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
October 1990 to January 1998 with additional National Guard 
service.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from April 2008 and April 2009 rating decisions by the 
Waco, Texas Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In March 2010, the Board remanded the issue of 
entitlement to an initial evaluation in excess of 10 percent for 
residuals of abdominal stabbing injury with scar for further 
development.  That same Board decision denied an increased rating 
for residuals of the left thumb fracture.  Such residuals were 
orthopedic in nature, and are distinguished from the scar 
residuals listed on the title page of the instant decision.  

Because the Veteran has disagreed with the initial ratings 
assigned following the grants of service connection for residuals 
of abdominal stabbing injury with scar, scar of left thumb, and 
scars of left forearm, the Board characterized these claims in 
light of the distinction noted in Fenderson v. West, 12 Vet. App. 
119, 126 (1999) (distinguishing initial rating claims from claims 
for increased ratings for already service-connected disability).  
Moreover, although the RO has granted a higher rating during the 
pendency of the appeal of 10 percent for the Veteran's residuals 
of abdominal stabbing injury with scar, inasmuch as higher 
ratings for this disability are available, and the Veteran is 
presumed to seek the maximum available benefit for a disability, 
the claim for a higher rating remains viable on appeal.  See 
Fenderson, 12 Vet. App. at 126; AB v. Brown, 6 Vet. App. 35, 38 
(1993).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board notes that, subsequent to the appeal being certified to 
the Board, new evidence has been received without a waiver of RO 
jurisdiction.  Such evidence includes an August 2010 statement 
from the Veteran specifically addressing the claim of entitlement 
to a higher evaluation for residuals of an abdominal stabbing 
injury, with a scar.  Therefore, such evidence must first be 
reviewed by the RO before the Board may proceed with appellate 
consideration of the case.  

Furthermore, it is observed that in an April 2009 rating 
decision, the RO granted service connection for scar of left 
thumb and scars of left forearm, each with a noncompensable 
rating, effective December 9, 2008.  An August 2009 statement is 
reasonably construed as expressing dissatisfaction with the 
noncompensable ratings granted in that determination.

The evidence of record does not reflect that a statement of the 
case has been issued pursuant to 38 C.F.R. § 19.26 in response to 
the August 2009 notice of disagreement with the RO's decision to 
establish noncompensable evaluations for scar of left thumb and 
scars of left forearm.

In the past, the Board has referred such matters back to the RO 
for appropriate action.  However, the Court has indicated that 
the proper action is to REMAND the issue to the RO for 
appropriate action.  See Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999) ("Thus, the next step was for the RO to issue an 
SOC on the denial of the ... claim, and the Board should have 
remanded that issue to the RO, not referred it there, for 
issuance of that SOC.")


Accordingly, the case is REMANDED for the following action:

1.  Review the record, to include all evidence 
received subsequent to the last supplemental statement 
of the case, and consider whether a higher evaluation 
is warranted for the Veteran's residuals of abdominal 
stabbing injury with scar.  If the claim remains 
denied, the appellant and his representative should be 
furnished an appropriate supplemental statement of the 
case and be provided an opportunity to respond.  
Thereafter, the case should be returned to the Board 
for further appellate consideration, as appropriate.

2.  Take appropriate action, including 
issuance of a statement of the case, on 
the appeal initiated by the Veteran from 
the April 2009 rating decision that 
granted service connection for scar of 
left thumb and scars of left forearm, each 
with a noncompensable rating.  The Veteran 
and his representative should be clearly 
advised of the need to file a substantive 
appeal if he wishes to complete an appeal 
from that determination.  If an appeal is 
perfected, then the case should be 
returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


